—Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered May 7, 1991, convicting defendant, after a jury trial, of grand larceny in the third degree, falsifying business records in the first degree, and criminal possession of a forged instrument in the second degree, and sentencing him to concurrent terms of six months imprisonment and 4 Vi years probation on each count, unanimously affirmed.
Defendant’s contention that the court gave an unbalanced charge to the jury is unpreserved for appellate review (CPL 470.05 [2]) and we decline to reach it in the interest of justice. Were we to review, we would find the contention without merit. Rather than marshalling the evidence in the People’s favor, the court merely set forth the evidence that had been presented in order to deliver limiting instructions on the manner in which the jury was to consider the evidence. Concur — Murphy, P. J., Rosenberger, Ross, Rubin and Williams, JJ.